        Case 5:16-cv-06370-EJD Document 445 Filed 11/08/19 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                           SAN JOSE DIVISION
                              Honorable Edward J. Davila
                                Courtroom 1 - 5th Floor

                     TITLE: Optronic v Ningbo Sunny
                     CASE NUMBER: 5:16cv06370EJD
                            Minute Order and Trial Log

Date: 11/8/2019
Time in Court: 8:10-8:50am,8:53-10:30,10:49-12:03pm,1:16-3:17,3:43-5:12pm
Total: 7 Hrs. 1 Min.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez/Lee-Anne Shortridge
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, Jeffrey Theodore
Defendant Attorney(s) present: Michael Scarborough, Thomas Dillickrath, Leo Caseria, Dylan
Ballard, Joy Siu
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 9)

Further Jury Trial held. Testimony heard and evidence entered
Witness #5 Jason Espinosa, Witness #6 Junwen (James) Chiu (called out of order) assisted
by Mandarin Interpreter Jesse Liu
Please see trial log attached.
Further Jury Trial set for Wednesday, November 13, 2019 at 8:30 am

The following exhibits are marked for identification:
Plaintiffs: 1771,1933,1676,1513,1873,1795,1832,1864,1765,1347,1367,1232,1148,1147,1773,
1775,1602,1269,1762,1180,1183
Defendants: 2197,2019,2067,2041,2406,2419,2096,2098,2399,2404,2405,2111,2090,2088,2089,
2091

The following exhibits are ADMITTED into evidence:
Plaintiffs: 1771,1676,1513, 1873,1795,1832,1864,1765,1347,1367,1232,1148,1147,1773,
1775,1602,1269,1762,1180,1183

Defendants: 2197,2019,2067,2041,2406,2419,2096,2098,2399,2404,2405,2111,2090,2088,
2089,2091

                                                                                Adriana M. Kratzmann
                                                                                    Courtroom Deputy
                                                                                     Original: E-Filed
      Case 5:16-cv-06370-EJD Document 445 Filed 11/08/19 Page 2 of 5



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                    TRIAL LOG

TRIAL DATE: 11/8/2019           REPORTER(S):                          CLERK:
                                Irene Rodriguez/Lee-Anne              Adriana M. Kratzmann
                                Shortridge
PLF   DEFT     TIME       DESCRIPTION


              8:10 am     Court in session outside presence of Jury

              8:50 am     Court takes recess

              8:53 am     Jury seated. Court in session with Counsel

              8:54 am     Plaintiff’s calls witness out of order, witness #6 Junwen (James) Chiu,
                          assisted by Mandarin Interpreter Jesse Liu, witness sworn
CX            8:54 am     AS-ON cross examination of W#6 begins by Plaintiff’s Counsel Noah
                          Hagey
EX                        ADMITTED – EX 1771

EX                        IDENTIFICATION – EX 1933 – Declaration 7/29/2019 of Chiu with
                          attachments
EX                        ADMITTED – EX 1676

EX                        ADMITTED – EX 1513

EX                        ADMITTED – EX 1873

EX                        ADMITTED – EX 1795

EX                        ADMITTED – EX 1832

EX                        ADMITTED – EX 1864

EX                        ADMITTED – EX 1765


                                          2
     Case 5:16-cv-06370-EJD Document 445 Filed 11/08/19 Page 3 of 5




TRIAL DATE: 11/8/2019         REPORTER(S):                       CLERK:
                              Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                              Shortridge
             10:30 am   Court takes 15 min recess

             10:49 am   Jury seated. Court in session with Counsel

                        Examination of W#6 resumes

EX                      ADMITTED – EX 1347

EX                      ADMITTED – EX 1367

EX                      ADMITTED – EX 1232

EX                      ADMITTED – EX 1148

EX                      ADMITTED – EX 1147

EX                      ADMITTED – EX 1773

EX                      ADMITTED – EX 1775

     EX                 ADMITTED – EX 2197

     EX                 ADMITTED – EX 2019

EX                      ADMITTED – EX 1602

EX                      ADMITTED – EX 1269

     EX                 ADMITTED – EX 2057

EX                      ADMITTED – EX 1762

EX                      ADMITTED – EX 1180

             12:01pm    Jury excused for lunch

             12:01pm    Court in session outside presence of Jury taking up allocation of time for
                        counsel
             12:03pm    Court takes lunch recess

             1:16 pm    Court in session outside presence of Jury taking up objection to
                        admission of EX 1933 – Court sustained objection under Rule 403
                                         3
      Case 5:16-cv-06370-EJD Document 445 Filed 11/08/19 Page 4 of 5




TRIAL DATE: 11/8/2019        REPORTER(S):                       CLERK:
                             Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                             Shortridge
              1:26 pm   Court takes up scheduling matters for Jury with Counsel outside
                        presence of Jury
              1:28 pm   Jury seated. Court in session with Counsel

      DX      1:31 pm   AS-ON direct examination of W#6 Junwen (James) Chiu begins by
                        Defendant’s Counsel Michael Scarborough
      EX                ADMITTED – EX 2041

      EX                ADMITTED – EX 2406

              3:17 pm   Court takes 15 min recess

              3:43 pm   Jury seated. Court in session with Counsel

                        Direct examination of W#6 resumes

      EX                ADMITTED – EX 2419

RCX           4:18 pm   AS-ON re-cross examination of W#6 Junwen (James) Chiu begins by
                        Plaintiff’s Counsel Noah Hagey
EX                      ADMITTED – EX 1183

              4:37 pm   Witness #6 testimony concludes and is excused

      CX      4:37 pm   Witness #5 Jason Espinosa resumes the stand and resumes cross
                        examination by Defendant’s Counsel Joy Siu
      EX                ADMITTED – EX 2096

      EX                ADMITTED – EX 2098

      EX                ADMITTED – EX 2399

      EX                ADMITTED – EX 2404

      EX                ADMITTED – EX 2405

      EX                ADMITTED – EX 2111

      EX                ADMITTED – EX 2090
                                        4
     Case 5:16-cv-06370-EJD Document 445 Filed 11/08/19 Page 5 of 5




TRIAL DATE: 11/8/2019        REPORTER(S):                       CLERK:
                             Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                             Shortridge
     EX                 ADMITTED – EX 2088

     EX                 ADMITTED – EX 2089

     EX                 ADMITTED – EX 2091

             5:01 pm    W#5 testimony concludes and is excused

             5:01 pm    Court admonishes the jury and jury excused to return on 11/13/2019

             5:04 pm    Court in session outside presence of Jury going over schedule and time
                        allocation
                        Court discussing Joint Stipulation Regarding Admission of Written
                        Discovery how to enter into record Dkt. 444 filed 11/8/2019.
             5:12 pm    Court adjourned. Further Jury trial set for Wednesday 11/13/2019 at 8:30
                        am




                                        5
